Exhibit 10.5

 

RESTRICTED STOCK AGREEMENT

 

CANTEL MEDICAL CORP.

2006 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is made effective as of this          day of
                     ,             , by and between Cantel Medical Corp., a
Delaware corporation (the “Company”), and
                                                   (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is, on the date hereof, an employee of the Company or
of a Subsidiary of the Company; and

 

WHEREAS, the Company wishes to grant a Restricted Stock Award to the Participant
for shares of the Company’s Common Stock pursuant to the Company’s 2006 Equity
Incentive Plan (the “Plan”); and

 

WHEREAS, the Board of Directors of the Company or the Committee under the Plan
has authorized the grant of a Restricted Stock Award to the Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.                                       Grant of Restricted Stock Award.  The
Company hereby grants to the Participant on the date set forth above a
Restricted Stock Award (the “Award”) for                         
(                ) shares of Common Stock, par value $.10 per share, of the
Company (the “Shares”) on the terms and conditions set forth herein, which
Shares are subject to adjustment pursuant to Section 4(c) of the Plan. The
Shares shall be issued to the Participant for no cash consideration.  The
Company shall cause the Shares to be issued in “book form” with its transfer
agent until such time as the risk of forfeiture and other transfer restrictions
set forth in this Agreement have lapsed with respect to such Shares, at which
time the Company shall cause the Shares to be delivered to the Participant.  In
the alternative, in the Company’s sole discretion, the Company shall cause to be
issued one or more stock certificates representing such Shares in the
Participant’s name, and shall hold each such certificate (together with a stock
power duly executed in blank by the Participant) represented by the
certificate.  The Company shall place a legend on such certificates describing
the risk of forfeiture and other transfer restrictions set forth in this
Agreement providing for the cancellation of such certificates if the Shares are
forfeited as provided in Section 2 below.  Until such risk of forfeiture has
lapsed or the Shares subject to this Award have been forfeited pursuant to
Section 2 below, the Participant shall be entitled to vote the Shares and shall
receive all dividends or other distributions attributable to such Shares, but
the Participant shall not have any other rights as a shareholder with respect to
such Shares.

 

--------------------------------------------------------------------------------


 

2.                                       Vesting of Restricted Stock.

 

(a)                                  The Shares subject to this Award shall
remain forfeitable until the risk of forfeiture lapses according to the
following vesting schedule:

 

Vesting Date

 

Number of Shares

First anniversary of the date hereof

 

 

Second anniversary of the date hereof

 

 

Third anniversary of the date hereof

 

 

 

(b)                                 Subject to the provisions of paragraphs
(e) and (f) below, if the Participant’s employment with the Company (or a
Subsidiary) terminates (so that the Participant is no longer an employee of the
Company or any of its Subsidiaries) at any time prior to a Vesting Date other
than by reason of death or Disability, the Participant shall immediately forfeit
all Shares subject to this Award which have not yet vested and for which the
risk of forfeiture has not lapsed.

 

(c)                                  If the Participant’s service with the
Company or a Subsidiary as an employee is terminated as a result of his death,
all Restricted Stock that is held by such Participant as of the date of
termination of service shall become immediately vested and no longer subject to
any risk of forfeiture.

 

(d)                                 If the Participant’s service with the
Company or a Subsidiary as an employee is terminated as a result of his
Disability, any tranche(s) of Restricted Stock that would have vested during the
12 month period following the service termination date but for the cessation of
the Participant’s employment or service with the Company or a Subsidiary shall
become immediately vested and no longer subject to any risk of forfeiture.

 

(e)                                  The Participant shall also be entitled to
certain accelerated vesting in connection with a termination of his employment
following a Change in Control to the extent permitted by Section 10 of the Plan.

 

(f)                                    The foregoing provisions shall be subject
to the terms of the Plan and any other Benefit Plan that covers the Participant
to the extent such Benefit Plan provides for accelerated vesting of Restricted
Stock.

 

(g)                                 The Compensation Committee in its discretion
may accelerate vesting of all or any portion of the Shares subject to this
Award.

 

3.                                       General Provisions.

 

(a)                                  Employment or Other Relationship.  This
Agreement shall not confer on the Participant any right with respect to the
continuance of employment or any other relationship with the Company or any
Subsidiary, nor will it interfere in any way with the right of the Company or
such Subsidiary to terminate such employment or relationship.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Withholding Taxes.  To permit the Company to
comply with all applicable federal and state income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all federal
and state payroll, income or other taxes required to be withheld by the Company
with respect to the Award made hereunder (the “Required Withholdings”) are so
withheld. If the Company is unable to withhold the same, Participant hereby
agrees (i) to pay the Required Withholdings to the Company promptly upon demand
therefore, and (ii) that in the event he fails to do so, the Company may
unilaterally transfer into its own name from any certificates representing
Shares subject to the Award being held by the Company, a number of Shares having
a Fair Market Value equal to the amount of the Required Withholdings.

 

(c)                                  2006 Equity Incentive Plan.  The Award
evidenced by this Agreement is granted pursuant to the Plan, a copy of which
Plan has been made available to the Participant and is hereby incorporated into
this Agreement.  This Agreement is subject to and in all respects limited and
conditioned as provided in the Plan.  All defined terms of the Plan shall have
the same meaning when used in this Agreement.  The Plan governs this Award and,
subject only to clause (d) below (Construction), in the event of any questions
as to the construction of this Agreement or in the event of a conflict between
the Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

 

(d)                                 Construction.  If the Award was granted to
the Participant under the Company’s Long Term Incentive Plan or another Benefit
Plan of the Company or is otherwise expressly subject to a Benefit Plan of the
Company which covers the Participant, such as an employment or severance
agreement, the Award shall also be subject to the terms of such Benefit Plan.  
This Agreement, the Plan and the Benefit Plans shall be construed in a
consistent manner.  In the event of conflict between the terms and conditions of
this Agreement, the Plan and any of the Benefit Plans, the order of precedence
shall be as follows: (i) any Benefit Plan that constitutes an employment or
severance agreement; (ii) any Benefit Plan that constitutes a long term
incentive plan or other plan which covers equity awards issued under the Plan;
(iii) the Plan; and (iv) this Agreement.

 

(e)                                  Non-Assignability Of Shares.  The
Participant may not give, grant, sell, exchange, transfer legal title, pledge,
assign or otherwise encumber or dispose of the Shares prior to vesting of the
Shares in accordance with the terms of this Agreement.

 

(f)                                    Securities Laws.  The Participant agrees
for himself, his heirs and legatees not to sell or otherwise transfer any and
all Shares subject hereto except in compliance with the applicable provisions of
the Securities Act of 1933, as amended from time to time (the “Act”) and any
other applicable legal requirements.  Further, the Participant agrees that if
the Participant’s sale of the Shares is at any time not covered by an effective
registration statement under the Act (it being agreed that the Company will use
its commercially reasonable best efforts to cause a registration statement (so
long as such registration statement may be filed on Form S-8 or any
substantially similar successor form) to be in effect during any period in which
the same may be required in order to permit the Participant to sell the Shares
in the public market), the Company may require the Participant to make such
representations and agreements and furnish

 

3

--------------------------------------------------------------------------------


 

such information, and the Company may take such additional actions, in each
case, as the Company may in its reasonable discretion deem necessary or
desirable to assure compliance by the Company, on terms acceptable to the
Company, with the provisions of the Act and any other applicable legal
requirements, including but not limited to the placing of a “stop transfer”
order with respect to such Shares with its transfer agent and the placing of an
appropriate restrictive legend on the certificate(s) evidencing such Shares in
substantially the following form:

 

“The sale of the securities represented by this certificate has not been
registered under the Securities Act of 1933, and may not be sold or transferred
in the absence of an effective Registration Statement covering such sale or
transfer under the Securities Act of 1933 or an opinion of counsel to the
Company that registration is not required under said Act. In the event that a
Registration Statement becomes effective covering the securities or counsel to
the Company delivers a written opinion that registration is not required under
said Act, this certificate may be exchanged for a certificate free from this
legend.”

 

(g)                                 Binding Effect.  This Agreement shall bind
and inure to the benefit of the parties and their permitted successors and
assigns.

 

(h)                            Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New Jersey
applicable to agreements made and to be performed wholly within the State of New
Jersey.

 

(i)                                     Counterparts.  This Agreement may be
executed in duplicate counterparts, each of which when so executed shall be
deemed to be an original and both of which when taken together shall constitute
one and the same instrument. Either party may execute this Agreement by
facsimile or electronic signature.

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

 

Participant

 

4

--------------------------------------------------------------------------------